DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  10/21/2022 has been entered.
 

Response to amendments
Claims 1-3, 6, 8-11, 14, 16-19, 22 and 24 have been amended.
Claims 25-26 have been added.

Response to Applicant Arguments
Applicant arguments have been fully considered and are not persuasive even though the amendments changed the scope of the claim.
Applicant argues that Smith requires that changes be recorded in persistent media before a transaction can commit. Applicant cited paragraphs 23-24 and 32 to rely on in his arguments. Examiner respectfully disagrees. Paragraphs 23-24 and 32 is describing a previous prior arts embodiment and not Smith’s invention. Par.0033-0034 clearly shows that Waiting for changes to be flushed to DISK causes delayed transaction committing. The smith’s solution starts at par.0035 by using persistent memory before disks. Par.0065 clearly recites that ADP 608 continue using disk write operations without waiting for those operations to complete before it can allow TMP 604 to commit transactions. Furthermore, the specification of the current invention does not say that the commit is done before changes are stored in the persistent memory, instead par.0044 clearly shows that (Fig. 4E) commit must wait until the logs have been persisted. Even though no acknowledgement is needed, still the system must wait in some way for the changes to be stored in the persistent memory. The current specification at par.0034 says that “no response is required from the storage server, instead, only an RDMA acknowledgement is needed to affect a commit” Smith clearly teach the same inventive concept as the current invention by using non-volatile memory to store log records instead of hard disks to expedite transaction committing. As the current invention, smith’s changes maybe flashed from the persistent memory into disks after the transaction is committed.
For the sake of arguments, Examiner is using the previously cited prior art (Narayanan US 2016/0364158) to teach that commit waits only on RDMA acknowledgment.


Notes: According to par.0044 of the specification, RDMA one-sided is one-way messaging protocol that does NOT require response for the transaction to commit. Therefore, any use of one-sided transmission of data will teach the limitation “without waiting for acknowledgement that the log data has been stored in the persistent memory”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9, 17 and 25 recites in part “send a request along with the log data…” this limitation is not in the specification. There is nowhere in the specification that a request is sent with log data to persistent memory. Also, it is unknown what the request is for.
The independent claims also recite in part “committing the transaction…without waiting for acknowledgment that the log data has been stored in the persistent memory”. This limitation is not in the specification. Nowhere in the specification a commit is associated with “without waiting for acknowledgment that the log data has been stored in the persistent memory”.  Par.0044 of the current specification recites “The DB node/client sends logging information to the persistent memory 144 in the storage tier via RDMA, which is much faster than any existing communication mechanisms, including high-speed interconnects. The logging information is sent to a storage server's persistent memory region, where it can survive a software or hardware crash. The logging information is sent in a one-sided fashion, meaning that no response is required from the storage server, e.g., it 17 is a one-way messaging protocol. It is notable that the client does not need to explicitly wait for an RDMA acknowledgement, since this is a "one-sided" RDMA request where the client simply sends the data using RDMA and then does not wait for an acknowledgement - a successful RDMA-send is essentially used an implicit indication that the RDMA-send completed” this paragraph shows that the user send log data and does not wait for acknowledgement but does not say that the client does not wait for acknowledgment to commit the transaction. Furthermore, the limitation contradict the specification par.0034, that says “only an RDMA acknowledgement is needed to affect a commit”.

For the purpose of examination, examiner will interpret “request” as sending or writing operation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0203974 A1) published on Sep. 15, 2005, in view of Arai (US 2016/0041885 A1) published on Feb. 11, 2016, further in view of Narayanan et al. (US 2016/0364158 A1) published on Dec. 15, 2016.


Claim 1. Smith teaches: A method, comprising:
 executing operations for a transaction in a first database for a transaction (par.0022, database writer 102 is configured to mutate data stored on data volumes as it carries out operations specified by the transaction program and sending changes to log writer 106).
 generating log data for the operations at the database (par.0022the database writers 102 send their changes to the log writer 106).
 initiating a commit of the transaction (par.0028, coordinating start and commit of transaction).
 sending a request together with the log data to a persistent memory at a remote storage appliance (par.0058, upon receiving state-change messages from DP2s 202 immediately and synchronously record those state changes in persistent memory before sending a confirmation message back to the DP2. Par.0062 and Fig. 6, changes received by log writer from database writer 602 are sent to non-disk persistent memory units 612, 614 to very quickly commit those changes. The audit record is “lazily” (means after commit) written to audit disk. Fig. 3 shows the persistent memory unit CPMU accessed through RDMA remote direct memory access, which means the memory is remote from the processor node. Par.0083, wherein the commit process does not need to wait on any other steps to complete). As mentioned above the current specification says that the commit is done after the log data is stored in persistent memory and before stored in the persistent storage). and
 committing the transaction after successfully sending the request together with the log data for the transaction to the persistent memory at the remote storage appliance [without waiting for acknowledgement that the log data has been stored in the persistent memory] (par.0074, the database writer 802 sends the audit record or state changes to the log writer 806. Log writer 806 receives the audit record and write it to persistent memory 812, 814 and buffers the audit record in memory. NOW at commit time, transaction monitor 804 indicates to the log writer 806 that it is to commit the transaction. Accordingly, the log writer 806 receives the commit record and writes it to persistent memory 812, 814 and buffers it in memory. 
Smith does not explicitly teach: a first database node of multiple database nodes, wherein a database node of the multiple database nodes comprises a database, and the multiple database nodes share use of a persistent memory at a remote storage appliance to hold log records for transaction commits. 
On the other hand, Arai teaches: a first database node of multiple database nodes, wherein a database node of the multiple database nodes comprises a database, and the multiple database nodes share use of a persistent memory at a remote storage appliance to hold log records for transaction commits (par.0010-0011, plurality of nodes accessing a shared storage device. Par.0016, a node writing post update log to the shared storage device. Par.0048 and Fig. 1, each node has a database).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the shared storage of Lee Arai to the method of Smith to produce an expected result of multiple nodes sharing a log storage. The modification would be obvious because one of ordinary skill in the art would be motivated to save resources by saving all changes to single persistent storage and facilitate data consistency among the nodes.
Smith teaches not waiting on changes to be written to disks before committing (par.0065) but does not explicitly teach: without waiting for acknowledgement that the log data has been stored in the persistent memory.
On the other hand, Narayanan teaches: without waiting for acknowledgement that the log data has been stored in the persistent memory (par.0053-0054, wherein the commit is after receiving acknowledgement from NIC hardware (RDMA acknowledgement) without interrupting the CPU) this is the same as the current invention wherein the acknowledgement is from the RDMA and not from the server.
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the acknowledgment of Narayanan to the database transaction method of Smith to produce an expected result of committing transaction after receiving only an RDMA acknowledgment. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce load on the CPU (Narayanan. Par.0037).




Claim 2. The combination of Smith, Arai and Narayanan teaches the method of claim 1. Smith further teaches: wherein the transaction is committed prior to the log data being stored in a persistent storage device (Par.0074, the log writer 806 “Lazily” writes the audit record and the commit record to audit disks 816, 818.  The write operation is “Lazy” as it occurs asynchronously relative to the commit process).
Narayanan further teaches: the request is a one-sided request where the first database sends the request without waiting for the acknowledgement that the log data has been stored in the persistent memory at the remote storage appliance (par.0036 and 0037, using one-sided RDMA operations for reads and writes). 

Claim 3. The combination of Smith, Arai and Narayanan teaches the method of claim 1, Smith further teaches: wherein remote direct memory access (RDMA) operation is used to store the log data to the persistent memory (Fig. 3, Par.0041, 0043, the persistent memory is accessed (read and write) using RDMA).

Claim 4. The combination of Smith, Arai and Narayanan teaches the method of claim 3. Narayanan further teaches: wherein the log data is stored at the persistent memory with a one-sided RDMA protocol (par.0036 and 0037, using one-sided RDMA operations for reads and writes). 

Claim 5. The combination of Smith, Arai and Narayanan teaches the method of claim 1. Narayanan further teaches:  wherein a zero-copy operation is implemented to store the log data at the persistent memory while bypassing a CPU at the remote storage appliance (par.0036, bypassing the CPU of the computer that respond to the RDMA request). Zero-copy simply means bypassing the CPU and storing data directly in memory using the RDMA.

Claim 6. The combination of Smith, Arai and Narayanan teaches the method of claim 1, Smith further teaches: wherein the log data is stored at the persistent memory and committed upon a successful remote direct memory access (RDMA) send operation (par.0074, the database writer 802 sends the audit record or state changes to the log writer 806. Log writer 806 receives the audit record and write it to persistent memory 812, 814 and buffers the audit record in memory. NOW at commit time, transaction monitor 804 indicates to the log writer 806 that it is to commit the transaction. Accordingly, the log writer 806 receives the commit record and writes it to persistent memory 812, 814 and buffers it in memory. Fig. 3, Par.0041, 0043, the persistent memory is accessed (read and write) using RDMA). It is obvious that if the RDMA is not successful then audit log and commit will also be unsuccessful.


Claim 7. The combination of Smith, Arai and Narayanan teaches the method of claim 1. Arai further teaches: wherein the database node of the multiple database nodes includes one or more database processes to operate over the database at the database node (par.0012, each node includes processing unit. Par.0014-0015, “the processing device includes data operation means for transmitting a response to the data operation requesting device when writing, to the temporary storage device of an own node, the post update log of the data record on executing an operation requested by the data operation request”).

Claim 8. The combination of Smith, Arai and Narayanan teaches the method of claim 1, Smith further teaches: wherein the log data in the persistent memory is transferred to a persistent storage device at the remote storage appliance and the log data is removed (Par.0074, the log writer 806 “Lazily” writes the audit record and the commit record to audit disks 816, 818).

Claims 9-16 amount to a system comprising a processor and a memory for holding programmable code, wherein the programmable code includes instructions executable by the processor to perform the method of claim 1- 8 respectively. These claims are rejected for substantially the same rationale as presented above for claims 1-8 respectively and based on the reference “Smith” disclosure of the necessary supporting hardware and software (see par.0085, 0086, and Fig. 10, computer system 1000 and memory storing instructions).

Claims 17-25 amount to computer program product embodied on computer readable medium the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, causes: performing the method of claim 1-8 respectively. These claims are rejected for substantially the same rationale as presented above for claims 1-8 respectively and based on the reference “Smith” disclosure of the necessary supporting hardware and software (see par.0085, 0086, and Fig. 10, computer system 1000 and computer readable memory storing instructions).


Claim 26.   The combination of Smith, Arai and Narayanan teaches the computer program product of claim 26. Smith further teaches: wherein the transaction is committed prior to the log data being stored in a persistent storage device (Par.0074, the log writer 806 “Lazily” writes the audit record and the commit record to audit disks 816, 818.  The write operation is “Lazy” as it occurs asynchronously relative to the commit process).
Narayanan further teaches:  the request is a one-sided request where the first database sends the request without waiting for the acknowledgement that the log data has been stored in the persistent memory at the remote computing device, and a RDMA (remote direct memory access) operation is used to store the log data to the persistent memory (par.0036 and 0037, using one-sided RDMA operations for reads and writes). 
Smith also teaches: a RDMA (remote direct memory access) operation is used to store the log data to the persistent memory (Fig. 3, Par.0041, 0043, the persistent memory is accessed (read and write) using RDMA).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0102087 A1 [107, 108, 84, 82] using on-sided RDMA for persistent writes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/               Examiner, Art Unit 2156                              
                                                                                                                                                           
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156